Title: To Benjamin Franklin from Silas Deane, 9 July 1777
From: Deane, Silas
To: Franklin, Benjamin


Dear Sir
July 9th. 1777.
I shall write this Day, to Mr. Holker, and therefore ask You to sign and return to me the within Bill. The Post goes at Twelve o Clock for Rouan, and at Two for Nantes, and perhaps it may be proper to write Mr. Williams on the subject of his last. I am most respectfully Sir Your most Obedient and very Humble Servant
Silas Deane
 
Addressed: To / The honorle. / Benja Franklin / at / Passy
